DETAILED ACTION
Application Status
	Claims 1-2 and 4-11 are pending and have been examined in this application.
	This is the first communication on the merits. 	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 1, paragraphs 2 and 3 of Remarks, filed 04/20/2022, with respect to the rejection of claim 1 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schmidt (DE 102004032083 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peter (DE 10251213 A1) in view of Schmidt (DE 102004032083 A1).
With respect to claim 1, Peter discloses: A spring-absorber system for a wheel suspension of a vehicle (see abstract) comprising: a spring module (1/14, Fig. 6) including a suspension spring (14) with a spring constant kT and an absorber (1) connected in parallel with the suspension spring and filled with a fluid (see “fluid chamber 3a”, paragraph [0051]); and at least two additional spring modules (2b/2c), each containing a respective container (3b/4b and 3c/4c), wherein each container includes a respective container volume (3b and 3c) which is subjected to pressure by a respective additional suspension spring (4b and 4c) with a respective spring constant kn, wherein the container volumes each have a flow connection via a respective fluid line (illustrated but not numbered) to an absorber section (portion of 1 below piston 5a) of the absorber, wherein an absorber section volume of the absorber section is reduced during a compression stage of the absorber; wherein at least one additional spring module of the at least two additional spring modules includes a controllable shut-off valve (11, Fig. 6, also see Fig. 10) with which the respective fluid line is blockable.
Peter is silent in teaching: the respective additional suspension spring of at least one additional spring module of the at least two additional spring modules is a coil spring or a rubber spring. Peter instead discloses a gas spring (4b/4c) for pressurizing the hydraulic fluid. A gas spring is a type of spring that stores potential energy by the compression of a gas, usually by the movement of a piston into cylinder filled with gas. The potential energy stored in the compressed gas is then transferred into kinetic energy of the piston when the gas decompresses causing the piston to move. A gas spring is similar to a coil spring because in both spring-types, potential energy is stored during a compression stage and then released during a decompression stage. 
Schmidt discloses a similar spring-absorber system having an absorber (10, Fig. 1) and an additional spring module (40) with a container volume (42) subjected to pressure by the additional spring module and having a flow connection via a respective fluid (36) line to an absorber section (22) of the absorber, wherein the additional spring module is a coil spring. 
It would have been obvious to a person having ordinary skill in the art before the time of filing to modify Peter in view of Schmidt by substituting the gas spring disclosed by Peter for the coil spring disclosed by Schmidt because such a modification is a simple substitution of one known element for another to obtain predictable results and would facilitate adjustment of the spring.   Since the gas spring disclosed by Peter and the coil spring disclosed by Schmidt both serve the same purpose of pressurizing hydraulic fluid in a fluid line connected to an absorber portion of an absorber, such a person would expect that the substitution would result in a substantially similar device that operates according to the same principles as the unmodified device. 
	With respect to claim 2, Peter in view of Schmidt as modified above discloses: the spring absorber system according to claim 1, wherein the at least one additional spring module (Peter; 2b or 2c, Fig. 6) of the at least two additional spring modules includes a throttle valve (12, Fig. 6, also see Figs. 13 and 14) acting in parallel with the controllable shut-off valve (11, Fig. 6, also see Fig. 10) for throttling a flow through the respective fluid line.
With respect to claims 4-6, Peter in view of Schmidt discloses all of the features as set forth above but is silent in teaching: the respective spring constants kn differ from each other, one of the respective spring constants kn is between 1 and 2 N/mm, and the spring constants are multiples of each other. However, before the time of filing, a person having ordinary skill in the art would have found it obvious to further modify Peter in view of Schmidt by adjusting the spring constants to arrive at the invention as claimed. Such a person would have been motivated to make the changes to adjust the suspension characteristics of the spring-absorber system.
With respect to claim 7, Peter in view of Schmidt discloses: the spring-absorber system according to claim 1, wherein each of the respective containers (Peter; 3b/4b and 3c/4c, Fig. 6) is a cylinder with a first variable volume cylinder (portion below pistons 5b/5c) chamber and a second variable volume cylinder chamber (portions above 5b/5c) separated by a movable separating piston (5b/5c), wherein the first variable volume cylinder chamber is connected via the respective fluid line (illustrated, not numbered) to the absorber section (portion of 1 below piston 5a), and wherein the second variable volume cylinder chamber accommodates the respective additional suspension spring (4b/4c as modified above) which applies pressure to the first variable volume cylinder chamber via the separating piston (see “gas pressure chamber”, paragraph [0034]).
With respect to claim 9, Peter in view of Schmidt discloses all of the features as set forth above, but is silent in teaching: a membrane between one of the first and second variable volume cylinder chambers and a cavity formed by the separating piston. 
 In one embodiment, Peter discloses the use of membranes in place of separating pistons (see paragraph [0056], and Fig. 30). Peter further notes that membranes offer particular advantages in forming seals between chambers by eliminating the need for high surface quality on the inner circumference of the cylinder and outer circumference of the piston (see paragraph [0056]). Before the time of filing, it would have been obvious to a person having ordinary skill in the art to combine the embodiment that uses movable pistons with the embodiment that uses membranes to provide a piston-cylinder arrangement without the need for high quality surface finishes. 
With respect to claim 10, Peter in view of Schmidt discloses: the spring-absorber system according to claim 1, wherein at least one additional spring module (Peter; 2b/2c, Fig. 6) is formed integrally with the absorber (1) to form one component (see Figs. 15-17). 
	With respect to claim 11, Peter in view of Schmidt discloses: A method for spring constant control with a spring-absorber system according to claim 1, comprising the acts of controlling a respective controllable shut-off valve (Peter; 11, Fig. 6, also see Fig. 10) of the at least two additional spring modules (2b/2c) by a shut-off valve controller (see “control device”, paragraph [0042]) to block or enable fluid flow between the respective additional container (3b/4b) and the absorber section (portion of 1 below piston 5a) depending on a total spring constant that is to be achieved kG (see Fig. 9 and paragraphs [0039-0040]), wherein the absorber section volume is reduced during the compression stage of the absorber, so that at least with a same hydraulic transmission ratio between the absorber and each of the at least two additional spring modules, the total spring constant kG results from a formula

                                    
                                        
                                            
                                                k
                                            
                                            
                                                G
                                            
                                        
                                        =
                                        
                                            
                                                k
                                            
                                            
                                                r
                                            
                                        
                                        +
                                        
                                            
                                                
                                                    
                                                        
                                                            ∑
                                                            
                                                                
                                                                    
                                                                        1
                                                                    
                                                                    
                                                                        
                                                                            
                                                                                k
                                                                            
                                                                            
                                                                                n
                                                                            
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                            
                                                -
                                                1
                                            
                                        
                                    
                                



wherein only the respective spring constants kn of the at least two additional spring modules with controllable shut-off valves in a position enabling the fluid flow are incorporated into the sum of the inverse values of the spring constants kn.

Allowable Subject Matter
Claim 8 is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087. The examiner can normally be reached Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D LEE/Examiner, Art Unit 3616                                                                                                                                                                                                        
/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616